*205Judgment, Supreme Court, New York County (Herbert I. Altman, J., on speedy trial motion; Charles J. Tejada, J., at jury trial and sentence), rendered December 5, 2001, convicting defendant, of assault in the first degree, and sentencing him to a term of seven years, unanimously affirmed.
The court properly denied defendant’s speedy trial motion. The record supports each of the court’s findings as to periods to be excluded from the People’s time within which to be ready (see CPL 30.30 [4]). The November 2, 2000 adjournment was a period of delay resulting from defendant’s failure to accomplish his stated intention to file motions (see CPL 30.30 [4] [a]; People v Garrett, 182 AD2d 496 [1992]). The record sufficiently establishes that the September 20, 2001 adjournment was a delay occasioned by the exceptional circumstances of the World Trade Center attacks and the resulting unavailability of police witnesses (see CPL 30.30 [4]). As for the other three adjournments at issue, the record reveals that the court properly charged the People with the periods they requested, but excluded additional periods requested by, or consented to, by defendant (see e.g. People v Matthews, 227 AD2d 313 [1996], lv denied 88 NY2d 989 [1996]). We have considered and rejected defendant’s remaining arguments. Concur—Tom, J.P., Andrias, Williams, Marlow and Gonzalez, JJ.